         Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 1 of 22



 1 JEFFER MANGELS BUTLER & MITCHELL LLP
   AN H. NGUYEN RUDA (Bar No. 215453)
 2 ahn@jmbm.com
   ELINA TILMAN (Bar No. 293979)
 3 ETilman@jmbm.com
   2 Embarcadero Center, 5th Floor
 4 San Francisco, California 94111
   Telephone:    (415) 398-80800
 5 Facsimile:    (415) 398-5584

 6 Attorneys for Dignity Health, a California
   Nonprofit Public Benefit Corporation dba
 7 Dominican Hospital
                                UNITED STATES DISTRICT COURT
 8
                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 9

10
   DIGNITY HEALTH, a California Nonprofit       Case No. 5:19-cv-6612
11 Public Benefit Corporation dba DOMINICAN
   HOSPITAL,                                    COMPLAINT OF DIGNITY HEALTH
12                                              FOR DECLARATORY RELIEF AND
                   Plaintiff,                   RELIEF PURSUANT TO 42 U.S.C. § 1983
13
           v.
14
   CALIFORNIA DEPARTMENT OF
15 INDUSTRIAL RELATIONS, DIVISION OF
   LABOR STANDARDS ENFORCEMENT;
16 LILIA GARCIA-BROWER, Labor
   Commissioner, State of California, in her
17 official capacity only,

18                Defendants.
19

20

21

22

23

24

25

26

27

28

     67426141                                                             Case No. 19-6612
       COMPLAINT OF DIGNITY HEALTH FOR DECLARATORY RELIEF AND RELIEF UNDER 42 USC § 1983
          Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 2 of 22



 1 I.           INTRODUCTION
 2                 1.       Plaintiff Dignity Health, a California Nonprofit Public Benefit Corporation

 3 dba Dominican Hospital Dignity Health (“Plaintiff” or “Dignity Health”) seeks declaratory and

 4 injunctive relief on the following grounds: (1) Defendants have taken action that is preempted by

 5 Section 301 of the Labor Management Relations Act (29 U.S.C. § 185) (“Section 301”); and (2)

 6 Defendants have taken action that violates Dignity Health’s rights under 42 U.S.C. § 1983.

 7 II.          PARTIES
 8                 2.       Dignity Health is a California non-profit corporation, headquartered in San

 9 Francisco, that operates hospitals and other care facilities in California and throughout the country.

10 Dominican Hospital is part of the Dignity Health healthcare system, located in Santa Cruz,

11 California.

12                 3.       Defendant California Department of Industrial Relations, Division of Labor

13 Standards Enforcement (“DLSE”) investigates and adjudicates wage claims under the California

14 Labor Code.

15                 4.       Defendant Lilia Garcia-Brower is the Labor Commissioner for the State of

16 California, the head of the DLSE. Defendant Garcia-Brower is named as a party hereto in her

17 official capacity.

18 III.         JURISDICTION AND VENUE
19                 5.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, Section 301, and

20 42 U.S.C. § 1983 as Plaintiff’s claims arise under (a) the Supremacy Clause of Article VI Clause 2

21 of the United States Constitution; (b) the National Labor Relations Act, 29 U.S.C. § 141 et seq.;

22 and (c) the Civil Rights Act of 1871, 42 U.S.C. § 1983.

23                 6.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) as this

24 Court is located in the federal judicial district where a substantial part of the events giving rise to

25 Plaintiff’s claims have occurred. Plaintiff Dignity Health and its member hospital Dominican

26 Hospital both reside in this district.

27 IV.          FACTUAL AND PROCEDURAL BACKGROUND
28                 7.       This matter arises from a claim filed with the California Labor

     67426141                                 2                            Case No. 19-6612
        COMPLAINT OF DIGNITY HEALTH FOR DECLARATORY RELIEF AND RELIEF UNDER 42 USC § 1983
         Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 3 of 22



 1 Commissioner by Sage Sewell (“Ms. Sewell” or “Claimant”), a nurse employed by Dignity Health

 2 member Dominican Hospital (the “Hospital”), claiming entitlement to sick pay. Claimant is a

 3 member of the California Nurses Association labor union (the “CNA” or “Union”) and works

 4 pursuant to a collective bargaining agreement between the CNA and Dignity Health (the “CBA”).

 5                 8.        The CBA governs the wage, hours, and working conditions of Union

 6 members. The CBA contains two parts, the Master Agreement and a Local Agreement with each

 7 individual covered hospital.

 8                 9.        The CBA provides a grievance procedure through which complaints by

 9 Union members against the Hospital may be adjudicated, including procedures for binding

10 arbitration.

11                10.        Ms. Sewell has been employed at Dominican Hospital as a registered nurse

12 from January 2014 to the present, on a per diem basis. Per diem employees at the Hospital work

13 for a variable number of hours, based on the Hospital’s needs and the per diem worker’s

14 availability. These positions are often attractive to employees who either have other employment,

15 or who do not wish to work on a set schedule for personal reasons.

16                11.        During collective bargaining, the Union and the Hospital agreed that per

17 diem workers would receive a 25% to 40% per hour wage premium in lieu of benefits. This

18 means that per diem workers receive an upfront cash differential in lieu of receiving benefits, such
19 as health insurance, paid vacation, and sick leave days. Article 10(D) of the Local CBA provides:

20                   “Per diem employees are those who routinely work as schedule of hours

21                   providing a salary differential in lieu of participation in all by legally-

22                   mandated benefit programs. Service in this category cannot be credited in

23                   any way toward any benefit program, this does not include the defined

24                   contribution pension plan, even if the employee is later assigned to a

25                   benefit-eligible category.”

26                12.        Ms. Sewell filed a complaint against Dignity Health with the Labor

27 Commissioner’s office claiming that she was denied sick leave pay in 2017 and 2018, purportedly

28 in violation of Cal. Labor Code § 245 et seq. (the “Act”).

     67426141                                3                            Case No. 19-6612
       COMPLAINT OF DIGNITY HEALTH FOR DECLARATORY RELIEF AND RELIEF UNDER 42 USC § 1983
         Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 4 of 22



 1                 13.     Ms. Sewell bypassed the grievance procedure governed by the CBA to

 2 bring her complaint directly to the Labor Commissioner.

 3                 14.     After a hearing, the Labor Commissioner found that Dignity Health

 4 unlawfully withheld sick pay to Claimant, and ordered Dignity Health to pay Ms. Sewell

 5 $10,943.52 in sick leave pay, penalties, and interest. Attached as Ex. A hereto is a copy of Order,

 6 Decision, or Award of the Labor Commissioner.

 7                 15.     This matter arises because the Labor Commissioner’s action was preempted

 8 by Section 301 of the Labor Management Relations Act (“LMRA”), because Claimant’s claims

 9 are governed by a CBA that satisfies the requirements for an exemption from the Act.

10 V.           DIGNITY HEALTH SATISFIES AN EXEMPTION FROM THE PROVISIONS OF
11              LABOR CODE § 245
12                 16.     Unless they qualify for an exemption, employers in California must provide

13 their employees paid sick leave pursuant to Labor Code § 245 et seq.

14                 17.     The California legislature has often created exemptions to Labor Code

15 requirements for unionized employees who are covered by collective bargaining agreements.

16 Section 245.5(a)(1) provides such an exemption for employers, stating that “employee” for

17 purposes of the Act does not include: “(1) An employee covered by a valid collective bargaining

18 agreement if the agreement expressly provides for the wages, hours of work, and working
19 conditions of employees, and expressly provides for paid sick days or a paid leave or paid time off

20 policy that permits the use of sick days for those employees, final and binding arbitration of

21 disputes concerning the application of its paid sick days provisions, premium wage rates for all

22 overtime hours worked, and regular hourly rate of pay of not less than 30 percent more than the

23 state minimum wage rate.”

24                 18.     The CBA provides for each of these requirements, and is therefore entitled

25 to this exemption. The only requirement the Labor Commissioner contends is not satisfied by the

26 CBA is the requirement that CBA expressly provide for “paid sick days or a paid leave or paid

27 time off policy that permits the use of sick days for those employees.” [Ex. A].

28                 19.      The CBA does, however, provide for paid time off, which can be used to

     67426141                                4                            Case No. 19-6612
       COMPLAINT OF DIGNITY HEALTH FOR DECLARATORY RELIEF AND RELIEF UNDER 42 USC § 1983
         Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 5 of 22



 1 take sick days, in CBA Local Article 24, which provides:

 2                 A.      Paid Time Off (PTO) is a leave with pay benefit provided for the

 3                         employee in lieu of sick days, vacation days and holidays.

 4                 B.      Eligibility: All full-time and regular part-time (i.e., .5 and above)

 5                         employees are eligible for PTO. PTO may be used at the employee's

 6                         option provided the nurse has sufficient hours.

 7              20.        The CBA also provides for extended sick leave (ESL) for "benefited

 8 employees."

 9              21.         But because the CBA provides PTO and ESL benefits for full-time and

10 benefitted part-time nurses, but not for per diem nurses—who instead receive substantial pay

11 premiums in lieu of benefits as bargained for in the collective bargaining process—the Labor

12 Commissioner contends that the Hospital is not exempted from the provisions of the Act.

13              22.        The Labor Commissioner’s interpretation of Labor Code § 245.5(a)(1) is

14 not supported by the plain language of the Act, which requires only that the relevant CBA provide

15 for sick leave requirements in at least one of three ways, of which the CBA here complies with

16 two of the three.

17              23.        Dignity Health and the Union followed the collective bargaining process

18 Congress contemplated in the LMRA. For per diem employees, like Sewell, the Union negotiated
19 alternative wage protection in lieu of receiving benefits, such as paid sick leave. Per diem nurses

20 at the Hospital receive a minimum 25% pay premium and up to a 40% pay premium over other

21 similarly situated nurses. In Sewell’s case the pay premium equates to additional pay of more than

22 $19 per hour worked.

23              24.        If Dignity Health is required to provide the per diem workers paid sick

24 leave on top of the 25% to 40% pay premiums, the Hospital would be deprived of the benefit of

25 the bargain it negotiated. The Hospital agreed to pay per diem nurses a substantial upfront cash

26 premium in exchange for not providing them benefits. Per diem workers approved this

27 arrangement when they voted to ratify the CBA negotiated by their Union.

28              25.        Furthermore, even if Dignity Health is not entitled to the exemption of

     67426141                                5                            Case No. 19-6612
       COMPLAINT OF DIGNITY HEALTH FOR DECLARATORY RELIEF AND RELIEF UNDER 42 USC § 1983
         Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 6 of 22



 1 Labor Code § 245.5(a)(1), it nevertheless complies with the requirements the Act, specifically the

 2 Act’s provision that an “employer may use a different accrual method” for sick leave pay. Labor

 3 Code § 246(b)(3).

 4                 26.     Per diem nurses at the Hospital receive a 25 % to 40% wage premium over

 5 similarly situated full-time nurses for every hour worked in lieu of receiving benefits, as set forth

 6 in the following schedule from CBA Local Article 13:

 7

 8

 9

10

11

12

13

14                 27.     This premium functions as an alternative accrual method, and its value far

15 exceeds the value of sick leave pay that would otherwise accrue under the statutory provisions of

16 the Act. See Labor Code § 246. The value of this upfront cash payment exceeds the value of sick

17 leave that would otherwise be accrued under the statutory scheme. See Labor Code § 246(b).

18
19 VI.          MS. SEWELL’S CLAIM AGAINST DIGNITY HEALTH IS PREEMPTED BY

20              SECTION 301

21                 28.     Section 301 of the LMRA provides that “suits for violation of contracts

22 between an employer and a labor organization fall within the exclusive jurisdiction of the federal

23 courts.” 29 U.S.C. § 185. Although Section 301 does not explicitly provide for federal

24 preemption, the Supreme Court has held “that state attempts to influence the substantive terms of

25 collective-bargaining agreements are . . . inconsistent with the federal regulatory scheme as are

26 attempts by the NLRB” and “federal labor policy and the federal Act have pre-empted state

27 regulatory authority to police the use by employees and employers of peaceful methods of putting

28 economic pressure upon one another.” Lodge 76, Int’l Assn’ of Machinists v. Wisconsin

     67426141                                6                            Case No. 19-6612
       COMPLAINT OF DIGNITY HEALTH FOR DECLARATORY RELIEF AND RELIEF UNDER 42 USC § 1983
         Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 7 of 22



 1 Employment Relations Comm., 427 U.S. 132, 144 (1976). “Machinists preemption prohibits states

 2 from imposing restrictions on labor and managements’ ‘weapons of self-help’ that were left

 3 unregulated in the NLRA because Congress intended for tactical bargaining decisions and conduct

 4 ‘to be controlled by the free play of economic forces.’“ Associated Builders & Contractors of S.

 5 Cal. v. Nunn, 356 F.3d 976, 987 (9th Cir. 2004). To ensure the uniform interpretation of labor

 6 contracts, any state law claim that requires judicial interpretation of the CBA or is “inextricably

 7 intertwined” with the CBA is preempted by Section 301. Allis-Chalmers Corp. v. Lueck, 471 U.S.

 8 202, 213 (1985).

 9               29.        When evaluating preemption, the court looks to “whether plaintiff’s state

10 law right is substantially dependent on analysis of [the CBA]. . . .” Curtis v. Irwin Industries, Inc.,

11 913 F,3d 1146, 1153 (9th Cir. 2019). “Accordingly, a state law claim may avoid preemption if it

12 does not raise questions about the scope, meaning, or application of the CBA.” Id. (citing Livadas

13 v. Bradshaw, 512 U.S. 107, 125 (1994)). When preemption is found, the employee can bring a

14 Section 301 claim only after she has exhausted the CBA’s grievance procedure. United Paper-

15 Workers Int’l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 37 (1987).

16               30.        Dignity Health and the Union engaged in collective bargaining to determine

17 the scope and terms of the CBA. Part of the bargain struck was to pay a substantial wage

18 premium to per diem workers, in lieu of benefits, including sick leave pay. Resolution of whether
19 a per diem worker, like Ms. Sewell, is entitled to additional sick leave pay, over and above the

20 wage premium such workers already receive pursuant to the CBA, necessarily requires

21 interpretation of the CBA (including at least CBA Local Article 10), past practice, and the

22 bargaining history between the parties to determine: (a) whether the 25% to 40% wage premiums

23 per diem nurses receive includes compensation for sick leave; and (2) whether those wage

24 premiums comply with the Labor Code § 246(b)(3).

25               31.        As such, Ms. Sewell’s claim against Dignity Health is preempted by Section

26 301 of the LMRA.

27

28

     67426141                                7                            Case No. 19-6612
       COMPLAINT OF DIGNITY HEALTH FOR DECLARATORY RELIEF AND RELIEF UNDER 42 USC § 1983
         Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 8 of 22



 1 VII.         THE CALIFORNIA LABOR COMMISSION’S ACTIONS VIOLATE DIGNITY
 2              HEALTH’S RIGHTS TO BE FREE FROM GOVERNMENTAL INTERFERENCE
 3              IN THE COLLECTIVE BARGAINING PROCESS
 4                32.      If the Labor Commissioner’s ruling is permitted to stand, it is a deprivation

 5 of Dignity Health’s rights, privileges, or immunities secured by the Constitution and the laws of

 6 the United States.

 7                33.      The Supreme Court has held that “based on the language, structure, and

 8 history of the NLRA, that the Act protects certain rights of labor and management against

 9 government interference.” Golden State Transit Corp. v. City of Los Angeles, 493 U.S. 103, 111-

10 112 (1989). According to Supreme Court precedent, Dignity Health, as an employer governed by

11 the NLRA, is a beneficiary of its statutory scheme that “prevents governmental interference with

12 the collective-bargaining process” and “gives it rights enforceable against governmental

13 interference in an action under § 1983.” Id. at 109.

14                34.      Defendants California Division of Labor Standards Enforcement and Labor

15 Commissioner Lilia Garcia-Brower have interfered, and will continue to interfere with the

16 collective bargaining process between Dignity Health and the Union. Their actions in issuing the

17 order in the Sage Sewell v. Dignity Health matter [Ex. A], despite federal preemption of Ms.

18 Sewell’s claim, have and will harm Dignity Health by depriving it of the benefit of the bargain it
19 struck with the Union to pay substantial wage premiums to per diem workers in lieu of benefits.

20

21 VIII. FIRST CAUSE OF ACTION – DECLARATORY RELIEF

22                35.      Dignity Health incorporates herein each and every foregoing paragraph.

23                36.      Declaratory relief is appropriate to resolve this matter as an actual and ripe

24 controversy exists between Dignity Health and Defendants.

25                37.      This Court declare that the matter brought against Dignity Health by Sage

26 Sewell, and ruled upon by the California Labor Commissioner is preempted by Section 301 of the

27 Labor Management Relations Act, 28 U.S.C. § 141 et seq. and thus may not be adjudicated by a

28 state administrative agency.

     67426141                                8                            Case No. 19-6612
       COMPLAINT OF DIGNITY HEALTH FOR DECLARATORY RELIEF AND RELIEF UNDER 42 USC § 1983
         Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 9 of 22



 1                   38.         This Court should further declare that Defendants may take no further

 2 actions in to enforce the Order, Decision, or Award of the Labor Commissioner issued on October

 3 1, 2019, in the Sage Sewell v. Dignity Health matter before the office of the Labor Commissioner

 4 (the “Sewell Order”).

 5 IX.          SECOND CAUSE OF ACTION – VIOLATION OF 42 U.S.C. § 1983
 6                   39.         Dignity Health incorporates herein each and every foregoing paragraph.

 7                   40.         Defendants, in their official capacities, have abridged Dignity Health’s

 8 rights, privileges, or immunities secured by the LMRA to engage in collective bargaining without

 9 state interference by issuing the Sewell Order in violation of 42 U.S.C. § 1983.

10                   41.         Dignity Health has been harmed by and will continue to be harmed by the

11 Sewell Order, which has interfered with Dignity Health’s collective bargaining process with the

12 California Nurses Association, and has deprived Dignity Health of the benefit of its collective

13 bargaining process.

14                   42.         The Court should issue an order enjoining Defendants from enforcing the

15 Sewell Order and from taking any further action to enforce, order, interpret, adjudicate, or rule

16 upon the Sewell Order.

17 X.           PRAYER FOR RELIEF
18                      WHEREFORE, Plaintiff Dignity Health prays for the following relief:
19              A.         That the Court declare that the matter brought against Dignity Health by Sage

20 Sewell before the California Labor Commissioner, and ruled upon in the Sewell Order is

21 preempted by Section 301 of the Labor Management Relations Act, 28 U.S.C. § 141 et seq. and

22 thus may not be adjudicated by a state administrative agency.

23              B.      That the Court should further declare that Defendants may take no further actions

24 to enforce the Sewell Order.

25              C.      That the Court should issue an order enjoining Defendants from enforcing the

26 Sewell Order and from taking any further action to enforce, order, interpret, adjudicate, or rule

27 upon the Sewell Order.

28              D.      For attorneys’ fees and costs as permitted pursuant to 42 U.S.C. § 1983.

     67426141                                9                            Case No. 19-6612
       COMPLAINT OF DIGNITY HEALTH FOR DECLARATORY RELIEF AND RELIEF UNDER 42 USC § 1983
         Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 10 of 22



 1              E.   For such other and further relief as the Court may deem proper.

 2

 3 DATED: October 15, 2019                     JEFFER MANGELS BUTLER & MITCHELL LLP
                                               AN H. NGUYEN RUDA
 4                                             ELINA TILMAN
 5

 6
                                               By:          /s/ An H. Nguyen Ruda
 7                                                               AN H. NGUYEN RUDA
                                                     Attorneys for Dignity Health, a California
 8                                                   Nonprofit Public Benefit Corporation dba
                                                     Dominican Hospital
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     67426141                                10                           Case No. 19-6612
       COMPLAINT OF DIGNITY HEALTH FOR DECLARATORY RELIEF AND RELIEF UNDER 42 USC § 1983
Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 11 of 22




EXHIBIT A
Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 12 of 22
Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 13 of 22
Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 14 of 22
Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 15 of 22
Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 16 of 22
Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 17 of 22
Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 18 of 22
Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 19 of 22
Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 20 of 22
Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 21 of 22
Case 5:19-cv-06612-VKD Document 1 Filed 10/15/19 Page 22 of 22
